DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lau (20150358809 A1).
Regarding Claim 1, Lau discloses the below limitations:	transmitting a UE capability message indicative of whether the UE supports a UE-assisted selective acceleration by local caching (Lau Fig 7, step 710 identify device capability information; Par 14 networks may maintain a local cached copy of some or all of the information provided by the global device/subscriber information repository); and	transmitting a data packet including assistance information (AI) to request the UE-assisted selective acceleration of the data packet by the local caching (Fig 7, step 720 output device capability information (i.e. assistance information) and/or subscription information; Par 13 networks can quickly determine whether callees are able to support requested communications).
Examiner would like to note that the above grounds of rejection could be applied to subsequent independent claims, but examiner has refrained from doing so. Examiner notes that the instant claims can be read so broadly that the above 102 reference anticipates the claims, but has elected to instead focus on the below 103 rejection that is closer to the spirit of applicants invention. Applicant is still required to respond to above 102 rejection. Examiner recommends amending claim language to add further clarification to the term “assistance information” to distinguish instant claims over Lau.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 10, 14-15, 17, 19, 21-23, 25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (20180041897 A1) in view of Lau.
Regarding Claim 1, Prasad discloses the below limitation:	UE-assisted selective acceleration of the data packet by the local caching (Prasad Par 89 LO (local operators) network may utilize mobile edge computing; Par 135 UE may decide when to apply the information to connect to the network based on assistance information provided to the UE by the LO application).
Prasad does not disclose the below limitation:	transmitting a UE capability message indicative of whether the UE supports a UE-assisted selective acceleration by local caching; and	transmitting a data packet including assistance information (AI) to request the UE-assisted selective acceleration of the data packet by the local caching.
Lau does disclose the below limitation:	transmitting a UE capability message indicative of whether the UE supports a UE-assisted selective acceleration by local caching (Lau Fig 7, step 710 identify device capability information; Par 14 networks may maintain a local cached copy of some or all of the information provided by the global device/subscriber information repository); and	transmitting a data packet including assistance information (AI) to request the UE-assisted selective acceleration of the data packet by the local caching (Fig 7, step 720 output device capability information and/or subscription information; Par 13 networks can quickly determine whether callees are able to support requested communications).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine network supporting local caching and edge computing, as disclosed in Prasad, with the method of identifying device capability and then relying on said local cache, as disclose in Lau. The methods of Lau are substantially similar to instant claims, but are limited to Prasad used a broader concept of local caching that better captures the instant meaning of assistance information. Using capability messages to ensure a UE can make effective use of local caching before instructing the UE to do so in a network that supports local caching/edge computing increases reliability and lowers latency. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Prasad and Lau disclose the limitations of Claim 1.
Prasad further discloses the below limitation:	further comprising receiving a system information block (SIB) from a base station indicating that the base station supports the UE-assisted selective acceleration (Prasad Par 87 UE may use selection criteria or radio parameter information, and compares the information with other information, available in a first system information block (SIB)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned method of wireless communication with retrieving information from a system information block during configuration of the connection, as disclosed in Prasad. Using a SIB assists in retrieving connection information with minimal network impact. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Prasad and Lau disclose the limitations of Claim 1.
(Prasad Par 76 LO Application 177 could route either Internet Protocol (IP) layer 175 packets meant for the LO network to the appropriate radio interfaces).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned method of wireless communication with sending request to route after determining that the UE is capable of using local caching, as disclosed in Prasad. The purpose of assistance information is to determine whether to use local caching, which means there is an implied request to route in its usage. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Prasad discloses the below limitation:	a memory device (Prasad Par 100 memory comprising computer program code);	a transceiver (Par 100 transceiver used to send and/or receive information or data); and	at least one processor communicatively coupled to the memory device and the transceiver (Par 100 processor);	UE-assisted selective acceleration of the data packet by the local caching (Par 89 LO network may utilize mobile edge computing; Par 135 UE may decide when to apply the information to connect to the network based on assistance information provided to the UE by the LO application).
Prasad does not disclose the below limitation:	transmit a user equipment (UE) capability message indicative of whether a UE supports a UE-assisted selective acceleration by local caching; and	transmit a data packet including assistance information (Al) to request the UE-assisted selective acceleration of the data packet by the local caching.
Lau does disclose the below limitation:	transmit a user equipment (UE) capability message indicative of whether a UE supports a UE-assisted selective acceleration by local caching (Lau Fig 7, step 710 identify device capability information; Par 14 networks may maintain a local cached copy of some or all of the information provided by the global device/subscriber information repository); and	transmit a data packet including assistance information (Al) to request the UE-assisted selective acceleration of the data packet by the local caching (Fig 7, step 720 output device capability information and/or subscription information; Par 13 networks can quickly determine whether callees are able to support requested communications).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine network supporting local caching and edge computing, as disclosed in Prasad, with the method of identifying device capability and then relying on said local cache, as disclose in Lau. The methods of Lau are substantially similar to instant claims, but are limited to Prasad used a broader concept of local caching that better captures the instant meaning of assistance information. Using capability messages to ensure a UE can make effective use of local caching before instructing the UE to do so in a network that supports local caching/edge computing increases reliability and lowers latency. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Prasad and Lau disclose the limits of Claim 8.
Prasad further discloses the below limitation:	wherein the at least one processor is further configured to receive a system information block (SIB) from a base station indicating that the base station supports the UE-assisted selective acceleration (Prasad Par 87 UE may use selection criteria or radio parameter information, and compares the information with other information, available in a first system information block (SIB)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus for wireless communication with retrieving information from a system information block during configuration of the connection, as disclosed in Prasad. Using a SIB assists in retrieving connection information with minimal network impact. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Prasad and Lau disclose the limits of Claim 8.
(Prasad Par 76 LO Application 177 could route either Internet Protocol (IP) layer 175 packets meant for the LO network to the appropriate radio interfaces).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus for wireless communication with sending request to route after determining that the UE is capable of using local caching, as disclosed in Prasad. The purpose of assistance information is to determine whether to use local caching, which means there is an implied request to route in its usage. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Prasad discloses the below limitation:	data packet includes assistance information (AI) requesting UE-assisted selective acceleration of the data packet (Prasad Par 89 LO network may utilize mobile edge computing; Par 135 UE may decide when to apply the information to connect to the network based on assistance information provided to the UE by the LO application);	routing the data packet to the local cache or to a core network, according to the Al (Par 74 UE application server may also help in traffic steering between IO and LO).
not disclose the below limitation:	receiving a capability message from a user equipment (UE), wherein the capability message indicates support of a UE-assisted selective acceleration using a local cache;	receiving a data packet from the UE, wherein the data packet includes assistance information (AI) requesting UE-assisted selective acceleration of the data packet; 
Lau does disclose the below limitation:	receiving a capability message from a user equipment (UE), wherein the capability message indicates support of a UE-assisted selective acceleration using a local cache (Lau Fig 7, step 710 identify device capability information; Par 14 networks may maintain a local cached copy of some or all of the information provided by the global device/subscriber information repository);	receiving a data packet from the UE, wherein the data packet includes assistance information (AI) requesting UE-assisted selective acceleration of the data packet (Fig 7, step 720 output device capability information and/or subscription information; Par 13 networks can quickly determine whether callees are able to support requested communications);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine network supporting local caching and edge computing, as disclosed in Prasad, with the method of identifying device capability and then relying on said local cache, as disclose in Lau. The methods of Lau are substantially similar to instant claims, but are limited to Prasad used a broader concept of local caching that better captures the instant meaning of assistance information. Using capability messages to ensure a UE can make effective use of local caching before instructing the UE to do so in a network that supports local caching/edge computing increases reliability and lowers latency. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Prasad and Lau disclose the limitations of Claim 15.
Prasad further discloses the below limitation:	further comprising broadcasting a system information block (SIB) indicating support of the UE-assisted selective acceleration (Prasad Par 87 UE may use selection criteria or radio parameter information, and compares the information with other information, available in a first system information block (SIB)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned method of wireless communication with retrieving information from a system information block during configuration of the connection, as disclosed in Prasad. Using a SIB assists in retrieving connection information with minimal network impact. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Prasad and Lau disclose the limitations of Claim 15.
Prasad further discloses the below limitation:	further comprising routing, according to the Al, the data packet to the local cache (Prasad Par 125 IP address exchanged and connection established between 5G UE 1810 and IO-5G NB 1820 … credentials in IO network access credentials 1860 may be used for authentication).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned method of wireless communication with determining whether a UE is authorized to access local cache by comparing it to a stored list of subscribers, as disclosed in Prasad. Maintaining a list makes it simple to determine whether a device attempting to gain access is an authorized subscriber. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 21, Prasad and Lau disclose the limitations of Claim 15.
Prasad does not disclose the below limitation:	further comprising determining UE eligibility for the UE-assisted selective acceleration requested by the Al.
Lau does disclose the below limitation:	further comprising determining UE eligibility for the UE-assisted selective acceleration requested by the Al (Lau Fig 7, step 710 identify device capability information; see also Par 53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the Lau. Prasad, as discussed above, includes several ways to make that determination but does not explicitly disclose this step. Making an initial determination of eligibility prevents an unauthorized device from wasting network resources by attempting to access local cache. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Prasad and Lau disclose the limitations of Claim 21.
Prasad does not disclose the below limitation:	further comprising performing a deep packet inspection (DPI) of the data packet if:	(i) the UE is not authorized to utilize the requested UE-assisted selective acceleration,	(ii) the scheduling entity does not support the requested UE-assisted selective acceleration, or	(iii) the scheduling entity does not support recognition of the Al.
Lau does disclose the below limitation:	further comprising performing a deep packet inspection (DPI) of the data packet (Lau Par 24 MLS 320 may perform deep packet inspection to perform routing function; Par 27 computation and communications devices perform operations to register user device 305 with the EPS, establish bearer channels, hand off user device 305 from EPS to another network, and/or to perform other operations) if:	(i) the UE is not authorized to utilize the requested UE-assisted selective (Fig 7, step 710 identify device capability information; see also Par 53),	(ii) the scheduling entity does not support the requested UE-assisted selective acceleration (same as above), or	(iii) the scheduling entity does not support recognition of the Al (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned method of wireless communication with performance of deep packet inspection in response to device capability, as disclosed in Lau. Applying DPI based on various device capability determinations allows the network to filter traffic more accurately. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 23, Prasad discloses the below limitation:	a memory device (Prasad Par 100 memory comprising computer program code);	a transceiver (Par 100 transceiver used to send and/or receive information or data); and	at least one processor communicatively coupled to the memory device and the transceiver (Par 100 processor);	data packet includes assistance information (AI) requesting UE-assisted selective acceleration of the data packet (Par 89 LO network may utilize mobile edge computing; Par 135 UE may decide when to apply the information to connect to the network based on assistance information provided to the UE by the LO application);	route the data packet to the local cache or to a core network, according to the Al (Par 74 UE application server may also help in traffic steering between IO and LO).
Prasad does not disclose the below limitation:	receive a capability message from a user equipment (UE), wherein the capability message indicates support of a UE-assisted selective acceleration using a local cache;	receive a data packet from the UE, wherein the data packet includes assistance information (AI) requesting UE-assisted selective acceleration of the data packet;
Lau does disclose the below limitation:	receive a capability message from a user equipment (UE), wherein the capability message indicates support of a UE-assisted selective acceleration using a local cache (Lau Fig 7, step 710 identify device capability information; Par 14 networks may maintain a local cached copy of some or all of the information provided by the global device/subscriber information repository);	receive a data packet from the UE, wherein the data packet includes assistance information (AI) requesting UE-assisted selective acceleration of the data packet (Fig 7, step 720 output device capability information and/or subscription information; Par 13 networks can quickly determine whether callees are able to support requested communications);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine network supporting local caching and edge computing, as disclosed in Prasad, with the method Lau. The methods of Lau are substantially similar to instant claims, but are limited to subscriber information as opposed to the more general assistance information used in the instant claims. Prasad used a broader concept of local caching that better captures the instant meaning of assistance information. Using capability messages to ensure a UE can make effective use of local caching before instructing the UE to do so in a network that supports local caching/edge computing increases reliability and lowers latency. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 25, Prasad and Lau disclose the limitations of Claim 23.
Prasad discloses the below limitation:	wherein the at least one processor is further configured to broadcast a system information block (SIB) indicating support of the UE- assisted selective acceleration (Prasad Par 87 UE may use selection criteria or radio parameter information, and compares the information with other information, available in a first system information block (SIB)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus for wireless communication with retrieving information from a system information block during configuration of the connection, as disclosed in Prasad. Using a SIB assists in retrieving connection information with minimal network impact. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 27, Prasad and Lau disclose the limitations of Claim 23.
Prasad discloses the below limitation:	wherein the at least one processor is further configured to route, according to the Al, the data packet to the local cache for determination of whether the Al is consistent with an authorized content provider list (ACPL) corresponding to a subscription of the UE (Prasad Par 125 IP address exchanged and connection established between 5G UE 1810 and IO-5G NB 1820 … credentials in IO network access credentials 1860 may be used for authentication).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus for wireless communication with determining whether a UE is authorized to access local cache by comparing it to a stored list of subscribers, as disclosed in Prasad. Maintaining a list makes it simple to determine whether a device attempting to gain access is an authorized subscriber. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 29, Prasad and Lau disclose the limitations of Claim 23.
Prasad does not disclose the below limitation:	wherein the at least one processor is further configured to determine UE eligibility for the UE-assisted selective acceleration requested by the Al.
Lau does disclose the below limitation:	wherein the at least one processor is further configured to determine UE eligibility (Lau Fig 7, step 710 identify device capability information; see also Par 53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus for wireless communication with an initial determination of eligibility for access to local caching as disclosed in Lau. Prasad, as discussed above, includes several ways to make that determination but does not explicitly disclose this step. Making an initial determination of eligibility prevents an unauthorized device from wasting network resources by attempting to access local cache. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Regarding Claim 30, Prasad and Lau disclose the limitations of Claim 29.
Prasad does not disclose the below limitation:	wherein the at least one processor is further configured to perform a deep packet inspection (DPI) of the data packet if:	(i) the UE is not authorized to utilize the requested UE-assisted selective acceleration,	(ii) the scheduling entity does not support the requested UE-assisted selective acceleration, or	(iii) the scheduling entity does not support recognition of the Al.
Lau does disclose the below limitation:	wherein the at least one processor is further configured to perform a deep packet inspection (DPI) of the data packet (Lau Par 24 MLS 320 may perform deep packet inspection to perform routing function; Par 27 computation and communications devices perform operations to register user device 305 with the EPS, establish bearer channels, hand off user device 305 from EPS to another network, and/or to perform other operations) if:	(i) the UE is not authorized to utilize the requested UE-assisted selective acceleration (Fig 7, step 710 identify device capability information; see also Par 53),	(ii) the scheduling entity does not support the requested UE-assisted selective acceleration (same as above), or	(iii) the scheduling entity does not support recognition of the Al (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus for wireless communication with performance of deep packet inspection in response to device capability, as disclosed in Lau. Applying DPI based on various device capability determinations allows the network to filter traffic more accurately. Therefore, it would have been obvious to combine Prasad and Lau to obtain the invention, as specified in the instant claim.
Claims 2, 9, 16, 18, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad and Lau and further in view of Han (US 20170215099 A1).
Regarding Claim 2, Prasad and Lau disclose the limitations of Claim 1.
Prasad and Lau do not disclose the below limitation:	further comprising receiving a configuration message, wherein the configuration 
Han does disclose the below limitation:	further comprising receiving a configuration message, wherein the configuration message configures the UE to include the Al in the data packet to request the UE-assisted selective acceleration of the data packet (Han Par 6 positioning assistance information is sent to UE, and may further deliver a positioning measurement configuration message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Han, to combine the aforementioned methods of wireless communication with a configuration message that instructs the UE to include assistance information (i.e. positioning measurement) when it sends data, as disclosed in Han. Instructing UE via configuration message to include AI in its data transmission allows the device to gain access to local caching with minimal delay. Therefore, it would have been obvious to combine Prasad, Lau and Han to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Prasad and Lau disclose the limitations of Claim 8.
Prasad and Lau do not disclose the below limitation:	wherein the at least one processor is further configured to receive a configuration message, wherein the configuration message configures the UE to include the Al in the data packet to request the UE-assisted selective acceleration of the data packet.
Han does disclose the below limitation:	wherein the at least one processor is further configured to receive a configuration (Han Par 6 positioning assistance information is sent to UE, and may further deliver a positioning measurement configuration message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Han, to combine the aforementioned apparatus for wireless communication with a configuration message that instructs the UE to include assistance information (i.e. positioning measurement) when it sends data, as disclosed in Han. Instructing UE via configuration message to include AI in its data transmission allows the device to gain access to local caching with minimal delay. Therefore, it would have been obvious to combine Prasad, Lau and Han to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Prasad and Lau disclose the limitations of Claim 15.
Prasad and Lau do not disclose the below limitation:	further comprising transmitting a configuration message for configuring the UE to include the Al in the data packet, wherein transmitting the configuration message is in response to the UE capability message.
Han does disclose the below limitation:	further comprising transmitting a configuration message for configuring the UE to include the Al in the data packet, wherein transmitting the configuration message is in response to the UE capability message (Han Par 6 positioning assistance information is sent to UE, and may further deliver a positioning measurement configuration message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Han, to combine the aforementioned methods of wireless communication with a configuration message that instructs the UE to include assistance information (i.e. positioning measurement) when it sends data, as disclosed in Han. Instructing UE via configuration message to include AI in its data transmission allows the device to gain access to local caching with minimal delay. Therefore, it would have been obvious to combine Prasad, Lau and Han to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Prasad and Lau disclose the limitations of Claim 15.
Prasad and Lau do not disclose the below limitation:	further comprising receiving a features configuration message from an operation and maintenance (OAM) node in response to receiving the data packet including the Al.
Han does disclose the below limitation:	further comprising receiving a features configuration message from an operation and maintenance (OAM) node in response to receiving the data packet including the Al (Han Par 50 network management device is an operation, administration and maintenance (OAM) device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Han, to combine the aforementioned apparatus for wireless communication with having the network in OAM node, as disclosed in Han. An OAM network is better able to support the aforementioned methods of device routing and supporting local caching. Therefore, it Prasad, Lau and Han to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Prasad and Lau disclose the limitations of Claim 23.
Prasad and Lau do not disclose the below limitation:	wherein the at least one processor is further configured to transmit a configuration message for configuring the UE to include the Al in the data packet, wherein transmitting the configuration message is in response to the UE capability message.
Han does disclose the below limitation:	wherein the at least one processor is further configured to transmit a configuration message for configuring the UE to include the Al in the data packet, wherein transmitting the configuration message is in response to the UE capability message (Han Par 6 positioning assistance information is sent to UE, and may further deliver a positioning measurement configuration message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Han, to combine the aforementioned methods of wireless communication with a configuration message that instructs the UE to include assistance information (i.e. positioning measurement) when it sends data, as disclosed in Han. Instructing UE via configuration message to include AI in its data transmission allows the device to gain access to local caching with minimal delay. Therefore, it would have been obvious to combine Prasad, Lau and Han to obtain the invention, as specified in the instant claim.
Regarding Claim 26, Prasad and Lau disclose the limitations of Claim 23.
not disclose the below limitation:	wherein the at least one processor is further configured to receive a features configuration message from an operation and maintenance (OAM) node in response to receiving the data packet including the Al.
Han does disclose the below limitation:	wherein the at least one processor is further configured to receive a features configuration message from an operation and maintenance (OAM) node in response to receiving the data packet including the Al (Han Par 50 network management device is an operation, administration and maintenance (OAM) device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Han, to combine the aforementioned apparatus for wireless communication with having the network in OAM node, as disclosed in Han. An OAM network is better able to support the aforementioned methods of device routing and supporting local caching. Therefore, it would have been obvious to combine Prasad, Lau and Han to obtain the invention, as specified in the instant claim.
Claim 4-6, 11-13, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad and Lau and further in view of Uchino (US 20160249232 A1).
Regarding Claim 4, Prasad and Lau disclose the limitations of Claim 1.
Prasad discloses the below limitation:	wherein the Al comprises at least one of an acceleration indication or a service type (Prasad Fig 17; Par 91 charging policies may depend on the traffic volume and/or service type used by the end user);	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Fig 17 PDCP 174),	(iii) a media access control (MAC) control element (CE) of the data packet (Fig 17 MAC 172).
Uchino further discloses the below limitation:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Uchino Par 5 transmit PDCP PDU headers to the RLC layer),	(ii) a first field positioned after the header field of the PDCP PDU (same as above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned methods of wireless communications with the ability to respond to traffic and service type, as disclosed in Prasad, and in particular where the assistance information is related to PDCP and MAC, as disclosed in Prasad and Uchino. Prasad discloses usage of PDCP, but Uchino is more detailed in its disclosure of a PDCP header. PDCP and MAC are both protocols to transfer control information, so they are both good candidates to communicate assistance information. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Prasad, Lau and Uchino disclose the limitations of Claim 4.
not disclose the below limitation:	wherein the Al is included in a plurality of reserved bits in the header field of the PDCP PDU.
Uchino does disclose the below limitation:	wherein the Al is included in a plurality of reserved bits in the header field of the PDCP PDU (Uchino Par 5 PDCP entity performs header compression on packets received from an upper layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned methods of wireless communications with the compression of PDCP headers as disclosed in Uchino. Compression of PDCP headers, and therefore assistance information, reduces network congestion. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Prasad, Lau and Uchino disclose the limitations of Claim 4.
Prasad further discloses the below limitation:	wherein the Al comprises the acceleration indication or the service type in an authorized content provider list (ACPL) (Prasad Par 125 IP address exchanged and connection established between 5G UE 1810 and IO-5G NB 1820 … credentials in IO network access credentials 1860 may be used for authentication).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned method of wireless communication with supplying a service type Prasad. Usage of an ACPL allows the system to ensure that devices connecting are eligible for access to local caching. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Prasad and Lau disclose the limitations of Claim 8.
Prasad discloses the below limitation:	wherein the Al comprises at least one of an acceleration indication or a service type (Prasad Fig 17; Par 91 charging policies may depend on the traffic volume and/or service type used by the end user), and wherein the Al is included in at least one of:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Fig 17 PDCP 174),	(iii) a media access control (MAC) control element (CE) of the data packet (Fig 17 MAC 172).
Uchino further disclose the below limitation:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Uchino Par 5 transmit PDCP PDU headers to the RLC layer),	(ii) a first field positioned after the header field of the PDCP PDU (same as above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned methods of wireless communications with the ability to respond to traffic Prasad, and in particular where the assistance information is related to PDCP and MAC, as disclosed in Prasad and Uchino. Prasad discloses usage of PDCP, but Uchino is more detailed in its disclosure of a PDCP header. PDCP and MAC are both protocols to transfer control information, so they are both good candidates to communicate assistance information. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Prasad, Lau and Uchino disclose the limitations of Claim 11.
Prasad and Lau do not disclose the below limitation:	wherein the Al is included in a plurality of reserved bits in the header field of the PDCP PDU.
Uchino does disclose the below limitation:	wherein the Al is included in a plurality of reserved bits in the header field of the PDCP PDU (Uchino Par 5 PDCP entity performs header compression on packets received from an upper layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned methods of wireless communications with the compression of PDCP headers as disclosed in Uchino. Compression of PDCP headers, and therefore assistance information, reduces network congestion. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Prasad, Lau and Uchino disclose the limitations of Claim 11.
(Prasad Par 125 IP address exchanged and connection established between 5G UE 1810 and IO-5G NB 1820 … credentials in IO network access credentials 1860 may be used for authentication).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad and Lau, to combine the aforementioned apparatus configured for wireless communication with supplying a service type present in an authorized content provider list, as disclosed in Prasad. Usage of an ACPL allows the system to ensure that devices connecting are eligible for access to local caching. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Prasad and Lau disclose the limitations of Claim 15.
Prasad discloses the below limitation:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Prasad Fig 17 PDCP 174),	(iii) a media access control (MAC) control element (CE) of the data packet (Fig 17 MAC 172).
Uchino further discloses the below limitation:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Uchino Par 5 transmit PDCP PDU headers to the RLC layer),(same as above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned methods of wireless communications with the ability to respond to traffic and service type, as disclosed in Prasad, and in particular where the assistance information is related to PDCP and MAC, as disclosed in Prasad and Uchino. Prasad discloses usage of PDCP, but Uchino is more detailed in its disclosure of a PDCP header. PDCP and MAC are both protocols to transfer control information, so they are both good candidates to communicate assistance information. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.
Regarding Claim 28, Prasad and Lau disclose the limitations of Claim 23.
Prasad discloses the below limitation:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Prasad Fig 17 PDCP 174),	(iii) a media access control (MAC) control element (CE) of the data packet (Fig 17 MAC 172).
Uchino further discloses the below limitation:	(i) a reserved bit of a header field of a packet data convergence protocol (PDCP) protocol data unit (PDU) (Uchino Par 5 transmit PDCP PDU headers to the RLC layer),(same as above);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Prasad, Lau and Uchino, to combine the aforementioned methods of wireless communications with the ability to respond to traffic and service type, as disclosed in Prasad, and in particular where the assistance information is related to PDCP and MAC, as disclosed in Prasad and Uchino. Prasad discloses usage of PDCP, but Uchino is more detailed in its disclosure of a PDCP header. PDCP and MAC are both protocols to transfer control information, so they are both good candidates to communicate assistance information. Therefore, it would have been obvious to combine Prasad, Lau and Uchino to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412